Citation Nr: 0801894	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-39 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his Therapist


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1971 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 RO decision, which denied 
a claim for service connection for PSTD.  This decision was 
later confirmed in a March 2006 RO decision.

In August 2006, a local hearing was held before a Rating 
Veterans Services Representative at the Boston, Massachusetts 
RO.  In December 2007, a Travel Board hearing was held before 
the undersigned Veterans Law Judge at the Boston, 
Massachusetts RO.  Transcripts of these proceedings have been 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for PTSD as the 
result of exposure to several alleged inservice stressors.  
See veteran's statement, March 2005; Travel Board hearing 
transcript, December 2007.  After a thorough review of the 
veteran's claims folder, the Board has determined that 
additional development is necessary prior to the adjudication 
of this claim.  Specifically, this issue must be remanded in 
order to attempt to obtain certain unit records from the 
United States Joint Services Records Research Center (JSRRC) 
(previously the U.S. Armed Services Center for Research of 
Unit Records (CRUR)). 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2007).  

The veteran has a current diagnosis of PTSD.  See VA 
Community Based Outpatient Clinic (CBOC) treatment record, 
October 2004.  It has been noted that the veteran's serious 
problems began in service, when he became the target of 
harassment and abuse, and was traumatized by an incident in 
which he was almost swept overboard.  Id.  However, an in-
service stressor event has yet to be verified by the evidence 
of record. 

The Board notes that in Pentecost v. Principi, 16 Vet. App. 
124 (2002), the U.S. Court of Appeals for Veterans Claims 
(Court) reversed the Board's denial of a claim for service 
connection for PTSD on the basis of an unconfirmed in-service 
stressor, where the claimant in that case had submitted 
evidence that his unit was subjected to rocket attacks.  The 
Court pointed out that corroboration of every detail of a 
stressor under such circumstances, such as the veteran's own 
personal involvement, is not necessary.  See also, Suozzi v. 
Brown, 10 Vet. App. 307 (1997). Applying this holding to the 
instant case, it does not appear that sufficient effort was 
made to verify the veteran's purported stressors through 
official channels, to include research of his unit records.  
Specifically, the veteran reports that, while serving upon 
the USS Ticonderoga (CVS-14) in the summer of 1972, he was 
assisting in the refueling of another ship when an incident 
occurred causing one sailor to be swept overboard and two 
others to nearly be swept overboard.  See veteran's 
statement, March 2005.  The Board notes that a request was 
made for the ship's Deck Log Book for the months of July and 
August of 1972.  However, no request was made for the months 
of May and June of 1972.  Therefore, as a search could 
potentially corroborate evidence for this incident, the Board 
concludes that the ship's Deck Log Book for May and June of 
1972 must be obtained in order to fully assist the veteran.  



Accordingly, the case is REMANDED for the following action:

1.	Prepare a letter asking the JSRRC to 
provide any available information which 
might corroborate the veteran's alleged 
stressors.  Specifically, a request 
should be made to locate records or the 
Deck Log Book of the USS Ticonderoga 
(CVS-14) for the months of May 1972 and 
June 1972.  

2.	Then, the RO/AMC should readjudicate 
the claim.  In particular, the RO 
should review all the evidence that was 
submitted since the September 2006 
Supplemental Statement of the Case 
(SSOC).  In the event that the claim is 
not resolved to the satisfaction of the 
veteran, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the veteran and his representative have 
been given the applicable time to 
submit additional argument, the claim 
should be returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

